Citation Nr: 1222447	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1960 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in part, denied service connection for hearing loss and tinnitus.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  

The case was previously before the Board in September 2010, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal no complaints of, treatment for, or diagnosis of, hearing loss or tinnitus.

2.  The Veteran has a current hearing loss disability.

3.  The only medical opinion of record indicates that the Veteran's current hearing loss is age related and not related to military service.  

4.  There is no credible evidence linking the Veteran's current hearing loss disability to active service; the Veteran does not report a continuity of symptomatology.  

5.  There is no current diagnosis of tinnitus; tinnitus has not been present since 2003 which is prior to the Veteran's claim for service connection.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated December 2003, July 2005, March 2006 and December 2008 satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While some of this notification was after the September 2004 rating decision, the claim was subsequently readjudicated on multiple occasions, most recently in May 2012.  

VA has obtained service personnel records; service treatment records; VA treatment records; a VA examination report; post-service treatment records from service department medical facilities; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  His claim is a vague general assertion that the claimed disabilities are related to noise exposure during active service.  

Service personnel records confirm that the Veteran retired after serving on active duty in the Navy from May 1960 to June 1979.  He served initially as an unrated seaman and then as a Personnelman; he retired at the rate of Personnelman First Class.  Service personnel records further reveal that he served at a variety of duty stations during his Navy career, including multiple sea duty assignments aboard several ships.  The Board acknowledges that service aboard a Navy ship involves exposure to a noisy work environment.  Accordingly, the Board accepts as fact that the Veteran did have some noise exposure during active duty.

The Veteran's service treatment records have been obtained.  They are not numerous; very few records contain evidence related to his hearing and there is no full examination report related to his retirement and separation from active duty in June 1979.  

Prior to October 1967, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Where necessary, the Board has converted all the audiology data reported in ASA units to ISO units in this decision.  

In May 1960, an enlistment examination of the Veteran was conducted.  On clinical evaluation, the Veteran's ears and ear drums were evaluated as normal by the examining physician.  

In June 1960, an audiological evaluation of the Veteran was conducted and revealed converted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
15
15
10
15

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The above test results reveal that the Veteran entered service with normal hearing in both ears.  

In April 1963, a reenlistment examination of the Veteran was conducted.  Again, clinical evaluation of his ears and ear drums was normal, with no abnormalities noted by the examining physician.  Audiological evaluation was conducted and revealed converted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
15
LEFT
30
20
20
20
0

These converted test results reveal a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  However, they only reach this level after adding the conversion values.  An April 1963 note from the examining physician indicates that the Veteran's audiometer results from his reenlistment examination were "within normal limits."  

In October 1968 another reenlistment examination of the Veteran was conducted.  Again, clinical evaluation of his ears and ear drums was normal, with no abnormalities noted by the examining physician.  The Veteran's hearing was evaluated as normal (15/15) in both ears by whispered voice testing.  

A May 1979 note in the service treatment records indicates that the Veteran was examined and found to be physically qualified for transfer, sea duty, or foreign duty.  The Veteran retired the next month.  

Review of all available service treatment records does not reveal any complaints, or diagnosis, of hearing loss or tinnitus during service.  The Veteran has not specifically asserted that he had any symptoms of hearing loss or tinnitus during service.

As a military retiree, the Veteran receives post-service medical treatment at service department medical facilities.  Records related to such treatment have been obtained and reviewed; however, these records do not indicate any complaints of, or treatment for hearing loss or tinnitus.  

In December 2003, the Veteran submitted his claim for service connection.  On the VA Form 21-526 he merely indicated hearing loss and tinnitus as disabilities he was claiming service connection for without indicating a date when the claimed disabilities began, or any information related to treatment for these claimed disabilities.  

The only assertions from the Veteran with respect to his claims were made in his January 2006 substantive appeal.  With respect to tinnitus, he stated that the RO denial was "prior to documented findings thru Agent Orange Exam."  He requested the VA Agent Orange examination results be obtained.  With respect to hearing loss, he stated that "although I am hard of hearing I'm unable to remember my hearing change."  He went on to describe acoustic trauma from the weapon noise exposure during service which caused ringing in his ears for days.  His specific assertions of the type of duties causing this claimed weapons noise exposure have already been determined to lack credibility in the Board's prior, September 2010, decision.  However, it is again acknowledged that the Veteran's general career in the Navy would have resulted in some noise exposure, especially during his periods of sea duty aboard ships.  

The September 2005 VA Agent Orange examination referenced by the Veteran is of record and has been reviewed.  On the report of medical history he indicated a history of hearing loss, specifically being hard of hearing in the right ear.  He denied any history of tinnitus.  Examination at that time determined that the Veteran's hearing was normal.  

The Veteran's VA outpatient medical treatment records have been obtained and reviewed.  Again, much like his post-service Navy retiree treatment records, they fail to show any complaints of, or treatment for, hearing loss or tinnitus.

In October 2010, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The Veteran reported difficulty hearing and understanding speech.  He also reported that he did not have tinnitus and that he had not had any symptoms of tinnitus since 2003.  He reported noise exposure to weapons fire during service.  A detailed history of noise exposure during and after service was obtained by the examiner.  

Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
75
85
LEFT
35
40
40
55
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  These test results confirm the presence of a current hearing loss disability within the criteria established at 38 C.F.R. § 3.385.  The examiner's diagnosis was that the Veteran had sensorineural hearing loss.  The examiner reviewed the claims file and provided a medical opinion which stated that the Veteran's hearing loss was less likely than not the result of acoustic trauma during military service.  The examiner's opinion was that the Veteran's current hearing loss was age related as acoustic trauma causes immediate, not delayed, onset of hearing loss symptoms.  The review of the service treatment records and other medical evidence revealed essentially normal hearing until the present examination.  The examiner provided reference to medical literature to support this opinion.  With respect to tinnitus, the examiner noted that the Veteran "reports no current tinnitus.  The Veteran reports no tinnitus since 2003."

The October 2010 Compensation and Pension examination confirms that the Veteran has a current hearing loss disability.  The Board accepts that the Veteran had some noise exposure during service; however, available service treatment records indicate normal hearing throughout service.  There is no continuity of symptomatology of hearing loss.  The Veteran himself acknowledges that he has no idea when he had onset of symptoms of hearing loss.  The credible medical opinion of record indicates that the Veteran's current hearing loss is age related and is not related to military service or noise exposure during service.  The preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.

The Veteran does not have tinnitus.  In the absence of proof of present disability there can be no valid claim. See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  In both his claim and substantive appeal he vaguely asserted that he had tinnitus.  However, at both the September 2005 VA Agent Orange examination, and the October 2010 audiology examination, the Veteran reported that he did not have tinnitus.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The present case is distinguishable from McLain.  The Veteran in McLain had the claimed disability at some point during the pendency of the claim.  In the present case, the Veteran filed a claim for service connection for tinnitus in December 2003.  The evidence of record reveals that he has not had tinnitus since earlier in 2003, well before he ever filed a claim for service connection.  With no present tinnitus disability, the preponderance of the evidence is against the claim for service connection for tinnitus; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


